FILED
                            NOT FOR PUBLICATION                              OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARTHUR TORLUCCI,                                 No. 13-16338

              Plaintiff - Appellant,             D.C. No. 1:13-cv-00423-SKO

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding**

                          Submitted September 23, 2014***

Before:       W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Arthur Torlucci appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various claims


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **   Torlucci consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
related to the conditions of his confinement. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Torlucci’s action because Torlucci

failed to allege sufficient facts in his amended complaint to show that any

defendant violated his constitutional rights. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, plaintiff

must allege sufficient facts to state a plausible claim); McHenry v. Renne, 84 F.3d
1172, 1177-78 (9th Cir. 1996) (a complaint must make clear “who is being sued,

for what relief, and on what theory, with enough detail to guide discovery”).

      The district court did not abuse its discretion in denying Torlucci’s post-

judgment motions for relief because Torlucci failed to establish any basis for relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b)).

      We do not consider arguments and allegations raised for the first time on

appeal, including Torlucci’s contention that defendants retaliated against him. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).


                                          2                                     13-16338
All pending motions are denied.

AFFIRMED.




                                  3   13-16338